DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2017/0315274 to Park et al. teaches a camera module including an upper and lower portion of the holder, a first lens unit coupled to the upper portion of the holder, a second lens unit coupled to the lower portion of the holder, and a liquid lens disposed in the first hole and the second hole of the holder between the first and second lens unit.  
Further, U.S. Pub. No. 2015/0331156 to Hirsa teaches a liquid lens structure and method of fabrication where the liquid lens includes a substrate with a channel opening extending through the substrate, a liquid drop is disposed within the channel and an enclosure surrounds the substrate to form a chamber.  A second liquid is disposed within the chamber and the first and second liquid portions define a total protruding liquid volume.  A lens magnification control is provided for adjusting magnification of the liquid lens by increasing or decreasing the total protruding liquid volume.  
However the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697